Determination unanimously confirmed and petition dismissed. Memorandum: The record contains substantial evidence to support the findings of guilt. In the written misbehavior report, the correction officer positively identified petitioner, whom he knew, as an inmate who had thrown a chair and a weight bench into a fire set by inmates during the prison riot. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Callahan, A. P. J., Denman, Balio, Lawton and Davis, JJ.